Citation Nr: 0416928	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to 
December 1963 and from March 1964 to February 1980.  He died 
in August 1999.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  A 
hearing was held before the undersigned Veterans Law Judge 
sitting at Washington, D.C. in February 2004.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in August 1999 from metastatic squamous cell cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for left hear hearing loss, rated as 10 percent 
disabling, and tinnitus, rated as 10 percent disabling.

3.  Metastatic squamous cell cancer is not of service origin 
and is not causally related to the veteran's service 
connected disabilities.

4.  A disability of service origin was not involved in the 
veteran's death.  

CONCLUSION OF LAW

1.  Metastatic squamous cell cancer was not incurred in or 
aggravated by military service, may not be presumed to have 
been incurred in service, and was not proximately due to or 
the result of a service connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  A service-connected disease or disability did not cause 
or contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

In this regard, the appellant was notified of the VCAA and 
what evidence the VA would obtain in several letters, to 
include a letter dated July 2003 and in the statement of the 
case dated June 2000, and the supplemental statements of the 
case dated December 2002 and April 2003.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that this letter was mailed to the appellant 
subsequent to the appealed rating decision in violation of 
the holding in the Pelegrini case.  The Board, however, finds 
that in the instant case the appellant has not been 
prejudiced by this defect.  In this regard, the Board notes 
the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to the case 
and ample opportunity to submit and/or identify such 
evidence.  The appellant indicated twice, most recently in a 
statement dated May 2003, that she had no further evidence to 
submit.  Therefore, under the circumstances, the Board finds 
that any error in the implementation of the VCAA is deemed to 
be harmless error.  VA has satisfied both its duty to notify 
and assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Background

The official death certificate reflects that the veteran died 
on August 8, 1999 at the age of 56.  The cause of death was 
listed as metastatic squamous cell cancer.  The probable 
manner of death was not indicated, and an autopsy was not 
performed.  

At the time of the veteran's death, service connection was in 
effect for left hear hearing loss, rated as 10 percent 
disabling, and tinnitus, also rated as 10 percent disabling.

The appellant's main contention is that the veteran's 
metastatic squamous cell cancer which caused his death was 
related to a skin cancer that was diagnosed in 1992.  She 
maintains that the skin cancer was related to the veteran's 
exposure to Agent Orange in service, which occurred while the 
veteran was working onboard several ships in service, 
particularly the USS Saratoga and the USS Ross.  
Particularly, the appellant alleges that the veteran was 
working at that time on shipboard engines, in areas in which 
he was forced to stand in high water, which she feels was 
contaminated with herbicides.  In the alternative she states 
that the primary site of the cancer which resulted in the 
veteran's death was the lung and the lung cancer was caused 
by exposure to Agent Orange.

The service medical records reflect no treatment for any 
cancer of any sort in service, including skin cancer.  As to 
treatment for skin conditions, the veteran was treated 
several times in service for a heat rash, once for athlete's 
foot, several times for pimples, several times for ringworm, 
and several times for sores in the mouth.  The veteran's 
separation examination dated January 1980 is completely 
normal, with no defects or diagnoses noted.

Post service military records show a diagnosis of and 
treatment for squamous cell carcinoma, of the right anterior 
tibia, beginning in May 1992 with excision in August 1992.  

Many of the treatment records submitted deal with continued 
treatment the veteran received for his metastatic squamous 
cell carcinoma, and the symptoms thereof.

In September 1997, the veteran complained of hot and cold 
chills.  Laboratory findings were suggestive of anemia 
consistent with chronic disease.  Subsequent reports noted 
weight loss, night sweats, and anorexia.  Biopsy of the right 
inguinal lymph node in October 1997 discovered metastatic 
carcinoma, possibly squamous cell carcinoma.  A CT report 
dated November 1997 revealed no lung lesions and no 
significant hilar or mediastinal adenopathy.  

Also of note is a November 1997 addendum to the veteran's 
lymph node biopsy, which indicates that it was noted that the 
veteran's original skin biopsies showed deeply invasive 
squamous cell carcinoma (invasive Bowen's disease).  The 
examiner noted that the lymph node metastasis was 
microscopically similar to the primary skin tumor.  The 
physician further noted that invasive Bowen's disease has a 
higher risk of distant metastasis.

A December 1997 private treatment report notes the veteran's 
history of apparent primary skin cancer that was squamous 
cell carcinoma, resected in 1992, and now that the veteran 
had squamous cell carcinoma in the right inguinal area and 
adenopathy in the iliac vessels and the retroperitoneum.  It 
was indicated that this would be a most unusual presentation 
for squamous cell carcinoma, which tends to have a very low 
chance of causing metastatic disease, but the physician 
indicated that he supposed that this was always a 
possibility.  Further treatment was recommended.

An April 1999 private CT scan of the veteran's pelvis, chest 
and abdomen noted several intrahepatic metastases, bulky 
retroperitoneal lymphadenopathy, findings consistent with 
metastatic disease, cholelithiasis, and right pelvic side 
wall/external iliac lymphadenopathy.  It was noted that an 
equivocal nodular density noted within the left lung base had 
not changed appreciably in appearance, but the numerous 
intrahepatic metastates had increased in size.

A June 1999 private CT scan of the chest noted an increase in 
the veteran's intrahepatic metastases, as compared with the 
April 1999 CT scan.  The examiner's impression at that time 
was that the veteran had metastatic liver disease that had 
significantly progressed since April 1999, with more and 
larger lesions, and that the retroperitoneal adenopathy had 
significantly progressed, and as well the pelvic adenopathy 
on the right had also progressed.

A private treatment report dated late June 1999 details the 
veteran's medical history.  This report indicated that the 
veteran currently had squamous cell carcinoma, which was 
metastatic, and presumably of skin origin, and initially 
presented as localized disease resected from the medial right 
tibia in 1992, with clear margins, recurrent disease being 
shown in the fall of 1997 during a work up for anemia.  Also 
noted was an October 1997 negative chest X-ray, a right groin 
lymph node biopsy dated October 1997, showing invasive 
squamous cell carcinoma, a November 1997 CT of the chest 
showing no lung lesions or hilar/mediastinal adenopathy, a 
negative chest X-ray dated December 1997, a CT scan dated 
December 1997 showing massive retroperitoneal and right 
pelvic adenopathy with confluent adenopathy starting at the 
level of the right renal vein and extending to the inguinal 
ligament.  Also detailed were the numerous rounds of 
chemotherapy the veteran was given of the course of his 
treatment.  This treatment report notes that the 
aggressiveness of the veteran's cancer was discussed with 
him.

The August 1999 private terminal hospital report reflects 
that the veteran was admitted to a private emergency room 
with severe abdominal pain and decreased urination.  The 
veteran was noted to appear significantly uncomfortable, but 
could not respond significantly to questions asked.  The 
veteran appeared with severe discomfort which appeared to be 
localized in the lower abdomen.  The veteran was given 
several pain medications, which appeared to decrease his pain 
somewhat.  The veteran was diagnosed with intractable pain 
secondary to metastatic carcinoma.  The veteran remained 
somewhat lethargic and hypotensive throughout his stay, and 
was noted to be apneic and pulseless shortly after midnight.  
The veteran's final diagnosis was of end stage metastatic 
carcinoma with fatal cardiorespiratory arrest.                                                                                                             

In response to a request by the RO, the National Personnel 
Records Center in April 2001 stated that there was no 
evidence on file that the veteran served in Vietnam

A statement dated May 2001 from a military physician is of 
record.  The physician indicates that he saw the veteran for 
two appointments in the February 1999 and March 1999 time 
frame.  The veteran at that time had been diagnosed with 
squamous cell carcinoma of unknown primary origin.  The 
physician reported that it was conceivable that the organ of 
origin was the respiratory tract, however, he also indicated 
that he was unaware of any literature linking between the 
herbicide Agent Orange and lung cancer.  He further indicated 
that a heavy exposure of a known herbicide could be a risk 
factor for development of lung cancer years later.

The appellant received a hearing before the undersigned 
Member of the Board in February 2004.  The transcript of that 
hearing indicates that it is the appellant's contention that 
the veteran's cancer which resulted in his death was due to 
Agent Orange exposure, as detailed above.  The appellant 
specifically indicated that she felt the appellant was 
exposed to Agent Orange while stationed on Board the USS 
Saratoga from November 1960 to October 1961, and the USS Ross 
from August 1962 through April 1964, and was working on 
engines that were filled with water she felt was contaminated 
with herbicides.  The appellant also pointed out that the 
original skin cancer that the veteran had was on a lower area 
of his leg that would have been exposed to standing water 
while the veteran was working on engines, standing water that 
she felt may have contained herbicides.  She reported that 
several of the veteran's doctors had told her that it was 
possible that the veteran's  cancer could be related to Agent 
Orange, but none would definitely say that it was related to 
such exposure.  The appellant reported that she did not know 
whether those ships the veteran served on carried herbicides.  
She indicated that the veteran himself did not ever serve in 
Vietnam itself on land.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a chronic disease, i.e cancer, which was 
manifested to a degree of 10 percent disabling within one 
year following the veteran's retirement from active duty.  38 
U.S.C.A. § 1101, 1112, 1113, 11131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in Vietnam during the Vietnam era. "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam." 38 C.F.R. § 3.307(a)(6)(iii) and the "Veterans 
Education and Benefits Expansion Act of 2001," Pub L. No. 
107-103, 115 Stat. 976 (2001).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam. The VA General Counsel has determined 
that the regulatory definition (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in that 
Republic) requires that an individual actually have been 
present within the boundaries of the Republic. See VAOPGCPREC 
27-97.  Specifically, the General Counsel has concluded that 
in order to establish qualifying "service in Vietnam" a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Service on a deep water naval vessel in 
waters off the shore of the Republic of Vietnam, without 
proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.


If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  See also Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001).  This does not, however, preclude the 
veteran from establishing service connection for any of these 
conditions, on a basis other than exposure to herbicides.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to death.  For a service-connected disability to 
be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b). To be considered a 
contributory cause of death, it must be shown that the 
service connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  38 C. F. R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2003); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The Board sympathizes with the appellant on the death of her 
husband.  It is the appellant's contention that the cancer 
which resulted in the veteran's death originated when he was 
exposed to Agent Orange while stationed on board the USS 
Saratoga from November 1960 to October 1961, and the USS Ross 
from August 1962 through April 1964.  She states that he was 
repairing the engines and there was water in the engine rooms 
which had Agent Orange.  She has further testified that the 
veteran never served on land in Vietnam.  

In this regard, the evidence reflects that the veteran never 
served in Vietnam.  The USS Saratoga and the USS Ross are 
deep-water vessesl and therefore, even if stationed off shore 
of Vietnam, the evidence would have to reflect that the 
veteran had actual duty in or vested the Republic of Vietnam.  
See VAOPGCPREC 27-97.  The appellant has indicated that the 
veteran did not visit Vietnam and there is no evidence of 
record that indicates otherwise.  

To maintain that the ships on which the veteran served from 
1960 to October 1961, and from August 1962 through April 1964 
may have been carrying herbicides, which were mixed in the 
water in which he had to stand while repairing engines, is 
clearly speculative and there is no objective evidence that 
supports such a contention.  

After reviewing the evidence the Board finds that the 
veteran's military duties did not include service in Vietnam 
as that term is applied in VA regulations pertaining to Agent 
Orange claims.  See VAOPGCPREC 7-93 (Aug. 12, 1993).  
Additionally, there is no objective showing that in fact that 
the veteran was otherwise exposed to Agent Orange.  Thus, the 
presumption of service connection for certain disease as set 
forth in 38 C.F.R. § 3.307 and 3.309 as they relate to 
exposure to Agent Orange is not applicable.  

The fact that the veteran did not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disabilities by way of proof of actual direct 
causation or manifestations within one year after service.  
See Brock v. Brown, 10 Vet. App. 155, 160 (1997) (citing 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994) ("[p]roof 
of direct service connection . . . entails proof that 
exposure during service caused the malady that appears many 
years after service")).

In this regard the first clinical evidence of cancer was in 
1992, more than 11 years following service.  Additionally, 
there is no medical evidence of record, which relates the 
cause of the veteran's death to service or to his service 
connected disabilities.  Accordingly, the Board finds that 
the metastatic squamous cell carcinoma which caused the 
veteran's death is not related to his military service or any 
incident therein.  The Board further finds that a service-
connected disability did not cause, hasten, or materially and 
substantially contribute to the veteran's death.  The 
evidence is not equipoise as to warrant the application of 
the benefit of the doubt doctrine. 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for cause of the veteran's death is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



